                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,                                   C.A. No. 8:20-cv-01936

                                    Plaintiffs,          UNOPPOSED MOTION FOR
                                                         APPOINTMENT OF INTERIM CO-
                      v.                                 LEAD CLASS COUNSEL
GLOBAL TEL*LINK CORP., et al.,

                                 Defendants.




       Pursuant to Federal Rule of Civil Procedure 23(g), Plaintiffs Ashley Albert, Ashley Baxter,

Karina Jakeway, and Melinda Jabbie respectfully move the Court for an order appointing the

following law firms as Interim Co-Lead Class Counsel: Handley Farah & Anderson PLLC and

Cohen Milstein Sellers & Toll PLLC.

       The unopposed motion is based on this notice and motion; the accompanying memorandum

of points and authorities in support of the motion; the concurrently filed declarations of George F.

Farah, and Brent W. Johnson, with their exhibits; and the Proposed Order that accompanies this

motion. The motion is supported by all counsel for plaintiffs in this action, and defendants do not

oppose.




Dated: August 6, 2020                             Respectfully submitted,

                                                  /s/ Matthew K. Handley
                                                  Matthew K. Handley (D. Md. Bar # 18636)
                                                  Rachel Nadas (pro hac vice forthcoming)
                                                  HANDLEY FARAH & ANDERSON PLLC
                                                  777 6th Street, NW, Eleventh Floor
                                                  Washington, DC 20001
                                                  Telephone: (202) 559-2433
                                                  mhandley@hfajustice.com
                                                  rnadas@hfajustice.com




                                                   -1-
George F. Farah (admitted pro hac vice)
Rebecca Chang (admitted pro hac vice)
HANDLEY FARAH & ANDERSON PLLC
81 Prospect Street
Brooklyn, NY 11201
Telephone: (212) 477-8090
gfarah@hfajustice.com
rchang@hfajustice.com

William A. Anderson (admitted pro hac vice)
HANDLEY FARAH & ANDERSON PLLC
4730 Table Mesa Drive
Suite G-200
Boulder, CO 80305
Telephone: (202) 559-2433
wanderson@hfajustice.com

/s/ Brent W. Johnson
Benjamin D. Brown (pro hac vice forthcoming)
Brent W. Johnson (admitted pro hac vice)
Robert A. Braun (admitted pro hac vice)
Christopher J. Bateman (admitted pro hac vice)
COHEN MILSTEIN SELLERS & TOLL PLLC
1100 New York Avenue NW
5th Floor
Washington, DC 20005
Telephone: (202) 408-4600
Fax: (202) 408-4699
bbrown@cohenmilstein.com
bjohnson@cohenmilstein.com
rbraun@cohenmilstein.com
cbateman@cohenmilstein.com

Proposed Interim Co-Lead Class Counsel




 -2-
